Exhibit 10.1

SARAH MEYERROSE

SEPARATION AGREEMENT

 

This Agreement is made by and between Sarah Meyerrose ("Ms. Meyerrose” or "you")
and First Horizon National Corporation, its predecessors, successors, assigns,
subsidiaries, parents, affiliates, and their respective directors, officers,
employees and agents, attorneys and representatives, both past, present, or
future ("the Company"). This arrangement is offered in recognition of your years
of service with the Company and is accompanied with the Company's hope that it
will assist you during the transition period that follows.

 

You acknowledge that you have had more than 21 days to evaluate this Agreement.
After signing this Agreement, you have seven days during which you may revoke
your decision.

 

The elements of the Agreement are these:

 

1.

Agreement:

 

Your signature at the conclusion of this document represents your knowing and
voluntary acceptance of this Agreement. You acknowledge that you have not been
pressured in any way to sign this Agreement and that you have executed it of
your own free will. This Agreement should be returned to Kenneth Bottoms, 300
Court Avenue, Sixth Floor, Memphis, Tennessee 38103, after you have fully
executed it. By its execution of this Agreement, the Company acknowledges and
confirms that the appropriate committee of its Board of Directors or other
administrative body has approved the terms. Your responsibilities will end on
July 31, 2008 and your full time employment will end on December 31, 2008 to
provide for an orderly transition. Nothing herein (including Section 2(iii)
below) shall be considered in a manner which adversely affects any benefits, or
the amount thereof, to which you are or may otherwise be entitled under
applicable plans.

 

2.

Consideration:

 

In consideration of your release as set forth below and your termination on
December 31, 2008, the Company will provide you with the following. You
acknowledge that you are not otherwise entitled to the consideration listed in
this Section. In the event of your death prior to the payment of any of the
amounts set forth in this Section, your entitlement to such consideration will
not be adversely affected and any payments for which a beneficiary has not
already been designated will be paid to your estate.

 

(i)

Separation Pay

 

The Company will pay you one year’s salary, or $485,000, less those social
security and federal income tax withholding deductions required by law, no later
than December 31, 2008.

 


--------------------------------------------------------------------------------

 

 

(ii)

Pension benefit payment

 

The Company agrees to pay you, in addition to your benefits provided for in the
Company’s (qualified) Pension Plan, a payment in the form of a non-qualified
lump sum pension benefit of $734,000 less taxes which replaces your forfeited
benefit under the Company’s Amended and Restated Pension Restoration Plan and
adds five (5) years to your age for the purpose of calculating your
non-qualified pension benefit. This benefit will be paid in a lump sum, and to
comply with Internal Revenue Code Section 409A, will be delayed six (6) months
after your termination date (i.e., payment will be made on the first pay date
after June 30, 2009. The first payment of your benefits under the Company’s
Pension Plan will be made in accordance with the provisions of the Company’s
Pension Plan, based upon your election with respect to the receipt of benefits
thereunder.

 

(iii)

Restricted Stock  

 

15,654 shares of restricted stock will vest on your termination date of December
31, 2008. This represents a pro-rata portion of your outstanding restricted
shares. Shares will be withheld for taxes to the extent allowed by plan
provisions.

 

(iv)

Director and Executive Deferred Compensation Plan

 

The interest applicable to your account under this Plan will not be
re-calculated retroactively as a consequence of your early termination of
employment and your retirement benefits under the Plan will commence on January
31 following attainment of age 65. This is a one-time waiver of the
re-calculation provision of the Plan; this waiver does not waive the
re-calculation provision contained in the Plan in respect of any other act or
event occurring at any time, and does not modify the Plan in any respect.

 

 

(v)

Outplacement

 

 

You will be eligible for executive outplacement assistance for up to one year
from the date of this Agreement in a facility provided by a national
outplacement firm.

 

 

(vi)

Bonus

 

 

You will be eligible for a pro-rata portion of your 2008 bonus in March 2009, on
the same basis as other executive officers.

 

3.

Confidentiality and Non-Disclosure:

 

In order to protect the legitimate interests of the Company, and its
subsidiaries, you agree that you will not disclose to others at any time in the
future, whether directly or indirectly, any information relating to the
Company's business plans or other

 


--------------------------------------------------------------------------------

confidential business information and/or trade secrets of the Company which you
received or to which you were given access during your employment with the
Company; provided, however, the obligations set forth in this sentence will
expire on December 31, 2010. If such information is required to be produced by
law, court order or governmental authority, you must promptly notify the Company
of that obligation. You may not produce or disclose any such information until
the Company has (a) requested protection from the court or other legal or
governmental authority issuing the process and the request has been denied or
pending action on the request you subsequently have been ordered to produce or
disclose such information, (b) consented in writing to such production or
disclosure, or (c) taken no action to protect its interest within ten (10)
business days (or such shorter period required by order of a court or other
legal or governmental authority) after receipt of your notice.

If any part of this Agreement is knowingly violated by you in any material
respect, then you will be responsible for repayment of all sums paid to you
pursuant to paragraph 2 of this agreement, in addition to all enforcement costs
including, but not limited to reasonable attorney's fees.

 

4.

Release and Waiver:

 

In consideration for the payments and benefits described in paragraph 2 above,
and other good and valuable consideration, the receipt of which you acknowledge
by your signature in the space provided below, but subject to the provisions of
paragraph 6 of the Agreement, you do, for yourself, your heirs, personal
representatives, agents and assigns, fully, absolutely, and unconditionally
release, acquit and forever discharge the Company, and any and all of its
predecessors, successors, assigns, subsidiaries, parents, affiliates, and their
respective directors, officers, employees and agents, attorneys and
representatives, both past, present, or future, from any and all claims, losses,
demands, liabilities, causes of action, fees (including attorney's fees),
compensation, back pay and/or front pay, employment or re-employment and any
other benefits, obligation or liability of any kind, known or unknown, whether
heretofore asserted or unasserted, including but not limited to all causes of
action arising out of or in any way related to your employment by the Company,
or your separation, whether arising out of or related to Title VII of the Civil
Rights Act of 1964, as amended ("Title VII"); the Civil Rights Act of 1991; the
Sarbanes-Oxley Act; the Americans with Disabilities Act of 1990; the Age
Discrimination in Employment Act of 1967, as amended, (the "ADEA"), the Family
and Medical Leave Act ("FMLA"), the Fair Labor Standards Act ("FLSA"), the
Tennessee Human Rights Act, Tennessee Code Annotated section 4-21-101 et seq,
and Tennessee Code Annotated 8-50-103 (Employment of the Handicapped), and any
other federal or state, local, or city statute, code, ordinance, rule,
regulation, or common law governing, controlling or otherwise dealing with
employment, employment discrimination or equal employment opportunity,
unemployment compensation, employment termination, or otherwise all causes of
action occurring from the beginning of time to the date of this Agreement.

 

Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, nothing herein is intended to affect any obligation the Company may
have

 


--------------------------------------------------------------------------------

to indemnify you, hold you harmless or advance to you or pay expenses in
accordance with the Company’s Bylaws or any individual indemnity agreement in
place at the time of this Agreement, and it is agreed that nothing in this
Agreement will be construed as a waiver by you of any such rights.

 

 

5.

Acknowledgment of OWBPA Compliance:

 

Because this Agreement includes a release and waiver as to claims under the Age
Discrimination in Employment Act, your signature below acknowledges that it
complies with the Older Workers Benefit Protection Act ("OWBPA") of 1990 and
further acknowledges that you confirm, understand and agree to the terms and
conditions of this Agreement; that these terms are written in lay persons terms,
and that you have been fully advised of your right to seek the advice of an
attorney, as well as tax advisors to review this Agreement. You acknowledge
receiving not less than twenty one (21) calendar days in which to consider this
Agreement to ensure that your execution of this Agreement is knowing and
voluntary. In signing below, you expressly acknowledge that you have been
afforded at least twenty-one (21) days to consider this Agreement and that your
execution of same is with full knowledge of the consequences thereof and is of
your own free will. By signing on the date below, if less than twenty-one (21)
days, you voluntarily elect to forgo waiting twenty-one (21) full days. You
agree that any change, material or immaterial, to the terms of this Agreement
does not restart the running of the twenty-one (21) day period.

 

6.

Other Benefits:

 

Your right to benefits under all other plans of the Company is not affected by
your signature to this Agreement. This includes your qualified pension benefit,
401k benefit, executive survivor benefit, and any deferred compensation
arrangements not included in Section 2 of this Agreement.

 

7.

Non-Disparagement

The Company and you jointly agree that neither will participate in, assist in,
nor encourage any activity or efforts to damage the business or personal
reputations of the other, and that neither will attempt to adversely affect the
other’s relationships with employees, customers, business partners, or other
individuals or entities.

 

8.

Right of Revocation:

 

Your signature also acknowledges that, in compliance with the OWBPA mentioned
above, you have been fully advised by the Company of your right to revoke and
nullify this release and Agreement, which right must be exercised if at all,
within seven (7) days of the date of your signature. Any revocation of this
agreement must be in writing, addressed to First Tennessee Bank, attention John
Daniel, Employee Services Division, 300 Court Avenue, Sixth Floor, Memphis,
Tennessee 38103. The Company must be notified within the foregoing seven day
period. This agreement will

 


--------------------------------------------------------------------------------

not become effective or enforceable until the expiration of the seven day
period. In the event the company enters a merger or other change-in-control
agreement after you sign this release and Agreement, you will not be eligible
for change-in-control severance benefits under your current change-in-control
agreement.

 

9.

Return of Documents:

 

By your signature, you acknowledge and confirm that you will return to the
Company any and all documents belonging to it, as well as any other property
which belongs to it, and that no such documents or materials or property will be
retained by you.

 

10.

Binding Effect:

 

Upon your signing this Agreement, and after the expiration of seven (7) days, it
will become effective and is binding upon you and the Company and their
respective successors, assigns, heirs and personal representatives, as is
discussed in paragraph 4 above.

 

11.

Severability:

 

A finding that any provision of this Agreement is void or unenforceable shall
not affect the validity or enforceability of any other provisions of this
Agreement.

 

12.

Drafting:

 

This Agreement is a product of negotiations between the parties and in
construing the provisions of this Agreement, no inference or presumption shall
be drawn against either party on the basis of which party or their attorneys
drafted this Agreement.

 

13.

Captions:

 

The captions to the various paragraphs of this Agreement are for convenience
only and are not part of this Agreement.

 

14.

Sole Agreement:

 

By your signature, you also confirm that the only consideration for your signing
this Agreement are the terms set forth within it, and that no other promise or
agreement of any kind has been made to you by the Company or anyone acting by,
for, or on its behalf.

 

YOU ALSO AFFIRM THAT YOU HAVE BEEN FREE TO DISCUSS THIS MATTER PRIVATELY AND
THOROUGHLY WITH A FINANCIAL COUNSELOR AND AN ATTORNEY OF YOUR CHOICE AND THAT
YOU FULLY UNDERSTAND THE

 


--------------------------------------------------------------------------------

MEANING AND INTENT OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ITS FINAL
AND BINDING EFFECT.

 

This Agreement covers in detail each and every element of the separation
Agreement agreed upon between you and the Company. Your signature in the space
provided below will confirm that you have had an unhurried opportunity to
carefully read and review this Agreement and seek advice with respect to its
content, and that you fully understand its meaning in all respects.

This Agreement may be enforced by the parties in any state or federal court of
competent jurisdiction.

This Agreement is signed in duplicate originals at First Tennessee Bank in
Memphis, Tennessee.

 

I HAVE READ THE FOREGOING AGREEMENT, HAVE HAD A REASONABLE AND ADEQUATE
OPPORTUNITY TO REVIEW IT, AND FULLY UNDERSTAND AND VOLUNTARILY SIGN THE SAME.

 

 

/s/ Sarah Meyerrose

August 12, 2008

Sarah Meyerrose

Date

 

 

Witnessed by:

 

/s/ Judy C. Rahn

 

Notary of the State of Tennessee

[Notary Seal]

MY COMMISSION EXPIRES NOV. 27, 2010

 

First Horizon National Corporation

 

 

By:

/s/ John Daniel

August 12, 2008

 

John Daniel

Date

 

 

Executive Vice President and

 

Human Resources Manager

 

 

 

 